DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
 	Claims 1-10, 12-16, and 21-23 are pending in the application, with claims 1-10 under consideration and claims 11-16 and 21-23 withdrawn.  Claims 1-8 and 10 have been amended. 	The rejection of claims 1 and 9 under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Burton (US 4381765 A) is withdrawn in view of the amendments to claim 1.
Allowable Subject Matter
 	Claims 1 and 9 are allowed over the prior art of record.

The following is a statement of reasons for the indication of allowable subject matter:  
 	The closest prior art of record is Burton (US 4381765 A).

    PNG
    media_image1.png
    248
    311
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    244
    335
    media_image2.png
    Greyscale
 	As to amended and independent claim 1, Burton discloses a medical appliance (ileostomy or ostomy valve Col.3,ll.21-27,1-4), comprising: 	a support unit comprising: a body portion 16 (valve body 16 Fig.2 Col.3,ll.29-68) with a first side (inner surface of valve body 16 Fig.2,4) and a second side 16.5 (outer surface 16.5 of body 16 Fig.2,4; Col.3,ll.65), the first side includes a stem 12.1 (as inner end 12.1 of drainage tube 12 in stoma of patient FIg.2,4;Col.1,ll.55-57) extending transversely away from the body portion 16 Fig.2, the second side 16.5 comprising a recess 16.4 (elongated groove 16.4 FIg.2,4;Col.3,ll.64);
 	a movable spigot 12.2 (flexible outer end portion 12.2 FIg.2,4 Col.3,ll.13-28);inserted into the recess 16.4 (where  spigot 12.2 is bent at aperture 16.1 of body 16 into recess/groove 16.4 Fig.2 to create waterproof/airtight seal Col.4,ll.15-28 Fig.2,4); and
	a seal unit 14 (expanding balloon 14 Fig.2,4; Col.5,ll.4-60) disposed on the stem 12 Fig.4, the seal unit 14 comprising material (expanding elastomeric balloon creating liquid and air seal) that expands to create a barrier to fluid flow (Fig.4 Col.5,ll.5-15).

  	However, Burton fails to teach or fairly suggest the combination of the newly recited elements and features of: 	wherein the body portion comprises an annular disc having a first side and a second side, and the stem comprises a first cylindrical member coupled with coupled with the first side; 	the moveable spigot comprising a second cylindrical member coupled with the second side, the second cylindrical member rotatable relative to the annular disc,  	wherein the second  cylindrical member has a first position that forms a flow path through the first cylindrical member and the annular disc; and 	wherein the seal unit further comprises a hollow tube circumscribing the first cylindrical member, the hollow tube comprising material that is both absorbent and expandable.
	It would not have been obvious to one of ordinary skill in the art before the effective filing date to modify the support unit, moveable spigot, and seal unit of Burton to provide the above combination of elements and features, and one of skill would not be motivated to do so, where Burton fails to teach or suggest the combination. 	Dependent claim 9 is allowable as dependent upon an allowable base claim.

Response to Arguments
 	Applicants’ 8/25/22 claim amendments and arguments have been fully considered, and are found persuasive as to claims 1 and 9, but are not found persuasive as to amended and newly independent claim 8 and newly dependent claims 2-7 and 10; and/or where the claim amendments necessitated new grounds of rejection, as presented below.
 	Applicants continue to argue against the amended and original restriction requirement as presented in the 5/27/22 Non-Final Action and the 11/19/21 Restriction Requirement.  The Restriction is maintained for the reasons presented in the 5/27/22 Action and the 11/19/21 Restriction, incorporated herein by reference.  
	As to newly amended and independent claim 8 (necessitating new grounds of rejection), Applicants argue on pages 6-7 that Burton fails to teach or suggest the combination of a support unit, a moveable spigot, and a seal unit, as recited.  	This is not persuasive, as claim 8 has merely been amended to include the elements that were previously recited in claim 1, and where Burton teaches all of these elements as recited, as presented in the prior Office Action, and as presented below.

  	Applicants argue the same limitations for the remaining claims as presented above.

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 2-3, 5, 7-8, and 10 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Burton (US 4381765 A).

    PNG
    media_image1.png
    248
    311
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    244
    335
    media_image2.png
    Greyscale
 	As to newly amended and independent claim 8, Burton discloses a medical appliance (ileostomy or ostomy valve Col.3,ll.21-27,1-4), comprising: 	a support unit comprising: a body portion 16 (valve body 16 Fig.2 Col.3,ll.29-68) with a first side (inner surface of valve body 16 Fig.2,4) and a second side 16.5 (outer surface 16.5 of body 16 Fig.2,4; Col.3,ll.65), the first side includes a stem 12.1 (as inner end 12.1 of drainage tube 12 in stoma of patient FIg.2,4;Col.1,ll.55-57) extending transversely away from the body portion 16 Fig.2, the second side 16.5 comprising a recess 16.4 (elongated groove 16.4 FIg.2,4;Col.3,ll.64);
 	a movable spigot 12.2 (flexible outer end portion 12.2 FIg.2,4 Col.3,ll.13-28);inserted into the recess 16.4 (where  spigot 12.2 is bent at aperture 16.1 of body 16 into recess/groove 16.4 Fig.2 to create waterproof/airtight seal Col.4,ll.15-28 Fig.2,4); and
	a seal unit 14 (expanding balloon 14 Fig.2,4; Col.5,ll.4-60) disposed on the stem 12 Fig.4, the seal unit 14 comprising material (expanding elastomeric balloon creating liquid and air seal) that expands to create a barrier to fluid flow (Fig.4 Col.5,ll.5-15); 	wherein the moveable spigot 12.2 has an elongated body (tube Fig.2,4) with a bulbous end that presses into the recess 16.4 to form an articulating joint whereby articulation of said joint opens and closes the spigot 12.2 Fig.2 (where  spigot 12.2 is bent to a form bulbous end at aperture 16.1 of body 16 that presses into recess/groove 16.4 Fig.2 to form an articulating joint to create waterproof/airtight seal Col.4,ll.15-28 Fig.2,4, according to broadest reasonable interpretation).

	As to claim 2, Burton discloses wherein the seal unit 14 forms a hollow tube (Fig.2,4;Col.5,ll.5-15) that circumscribes the stem 12.1 FIg.4 (stem as drainage tube 12.1 circumscribed/circumferentially by tube of seal unit 14 Fig.4 Col.5,ll.5-15).

	As to claim 3, Burton discloses wherein the seal unit 14 is removably replaceable from the stem 12.1 (14 made of detachable, thin walled tubing necessarily capable of being removed from stem 12 Fig.2,4 Col.5,ll.5-15).

 	As to claim 5, Burton discloses wherein the material (of seal unit 14) contacts an inner surface of a stoma on a patient with the stem 12.1 in position in the stoma (Fig.4 Col.5,ll.5-15). 	As to claim 7, Burton discloses wherein the body portion 16 has a domed boss member (domed top/distal portion of body 16 FIg.4) that forms the recess (where recess 16.4 is formed from cut out of (domed top/distal portion of body 16 FIg.4,2, according to broadest reasonable interpretation).
	As to claim 10, Burton discloses that the appliance further comprises a tool 22 (clamp 22 Fig.2,4) that extends perpendicular to the stem 12.1 Fig.2,4 through the body portion 16 to engage with the moveable spigot 12.2 (Fig.2,4;Col.4,ll.39-58).

 				Claim Rejections - 35 USC § 103 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for ‘establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103 and potential 35 U.S.C. 102(a)(2) prior art under 35 U.S.C. 103. 	Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Burton in view of vonDyck (US 2002/0077611 A1).

    PNG
    media_image3.png
    567
    376
    media_image3.png
    Greyscale
 	As to claims 4 and 6, Burton does not teach wherein: (as per claim 4) the material is absorbent; and (as per claim 6) the body portion comprises a groove around the stem to receive at least a part of the seal unit. 	However, vonDyck teaches a medical appliance as a continent ostomy port (“COP”) 10 (Abstract,[0047]-[0087]), comprising  		a support unit comprising: a body portion 22 (body 22 of faceplate 12 Fig.2;[0050],ll.8-9) with a first side (inner surface Fig.2) and a second side (outer surface Fig.2), the first side includes a stem 14 (as catheter 14 for insertion into stoma of patient FIg.2; [0047],ll.7-11) extending transversely away from the body portion 22 Fig.2, the second side comprising a recess (recess within collar 34 of body portion 22 FIg.2;[0052],ll.8-17);


    PNG
    media_image4.png
    259
    251
    media_image4.png
    Greyscale
  		a movable spigot 88 (connector 88 FIg.7) inserted into the recess 34 (where end 88A of spigot/connector 88 is inserted into collar 34 to create waterproof/airtight seal and capable of being used to allow waste to go through device into pouch Fig.7,8 [0096],ll.3-16); and
 		a seal unit 16 (retention bolster 16 Fig.2; [0079] disposed on the stem 14 Fig.4, the seal unit 14 comprising material (as expandable elastomeric foam creating liquid seal Fig.2;[0079],ll.7) that expands to create a barrier to fluid flow (without leakage [0079],ll.14,12-17; and where the device further comprises an inflation/deflation valve 54 using duct 50 for inflation/deflation of valve 56 that expands to expand bolster 16 to help create seal with interior of stoma [0060],[0068],[0079]-[0080]).
 	wherein:  		(as per claim 4) the material (foam [0079],ll.7,1-21) is absorbent (wherein foam seal unit/bolster/valve body 16 necessarily has pores and thus capable of absorbing fluids [0079],ll.7,1-21); and  		(as per claim 6) the body portion 22 comprises a groove (as ring groove at junction of seal unit/bolster, stem 14, and body portion 22, where seal unit/bolster can extend to junction of body portion 22 and stem 14 Fig.11-14 and 21) around the stem 14 to receive at least a part of the seal unit/bolster 16 Fig.2 [0089]: 	in order to provide an ostomy port that is comfortably and reliably held in place using an expandable  foam seal unit/bolster, without leakage or skin abrasion, irritation, or necrosis, and without the use of belts, glues, or adhesives [0079],ll.11-16.
  	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the seal unit of Burton with the seal unit/bolster of vonDyck, and one of skill would have been motivated to do so, in order to provide an ostomy port that is comfortably and reliably held in place using an expandable  foam seal unit/bolster, without leakage or skin abrasion, irritation, or necrosis, and without the use of belts, glues, or adhesives.  					Conclusion 	Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).   Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781